Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 17/034,133  METHOD AND APPARATUS FOR IMPLEMENTING ULTRA-HIGH STABILITY STAGES WITH COMBINED DEGREES OF FREEDOM FOR MULTIPLE AXES OF MOTION filed on 9/28/2020.  Claims 1-12 are allowed.  


Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention/species non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach does not teach an apparatus for implementing an ultra-high stability stage with combined degrees of freedom for multiple axes of motion havng a base; a driving wedge supported by the base and supporting a following wedge, the base and each wedge formed of a selected stable material having predefined rigidity and low thermal expansion coefficient; the driving wedge and following wedge having machined surfaces providing predefined flatness; integrated air bearings, respective driving mechanics, and guiding components associated with each of the driving wedge and following wedge wedges having selected degrees of freedom and enabling movement with an arbitrary travel range and dynamic and thermal stability about selected ones of the multiple axes of motion including multiple translational axes motions including 25 mm and rotation axes motions including 1-25 degrees with the integrated air bearings lifted and the guiding components allowing for movement of the driving wedge and the following wedge about the selected multiple axes of motion and enables minimizing space required for the ultra-high stability stage to implement the multiple axes of motion without requiring additional air bearing-guided wedges.
With regards to claim 8, the prior art does not teach an apparatus for implementing an ultra-high stability stage with combined degrees of freedom for multiple axes of motion having a base; a driving wedge supported by the base, a following wedge, and an intermediate wedge between the driving wedge and the following wedge, the intermediate wedge the driving wedge supporting the following wedge; the base and each wedge formed of a selected stable material having predefined rigidity and low thermal expansion coefficient providing rigidity and stability including a selected one of granite, a low thermal expansion glass and a nickel-iron alloy; integrated air bearings, respective driving mechanics, and guiding components associated with each of the wedges having selected degrees of freedom and enabling movement about the selected ones of multiple axes of motion with the integrated air bearings lifted and the guiding components allowing for movement of the driving wedge, and the following wedge, and the intermediate wedge about the selected ones of multiple translational axes of motion and rotation axes of motion and minimizing space required to implement the multiple translational and rotation axes of motion including selected X, Y, Z translation axes, and rotation Y and rotation Z axis with the ultra-high stability stage.
Botos et al. teaches a multi-axis moving wedge apparatus, driven by a linear motor and moving on physical bearings. It is silent on thermal stability and this is considered critical to the present application.  Also, the use of air bearings as a way to reduce the space between wedges argument is persuasive. 


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/16/22